 Case 3:20-cv-00729-GCS Document 17 Filed 11/02/20 Page 1 of 2 Page ID #77




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ILLINOIS


 ANNA C. STEPHENS,                                 )
                                                   )
                         Plaintiff,                )
                                                   )
 vs.                                               )   Case No. 20-CV-729-GCS-SMY
                                                   )
 KORA FELSCH and WALTER FLOYD,                     )
                                                   )
                         Defendants.               )

                             MEMORANDUM AND ORDER

YANDLE, District Judge:

       This matter is before the Court on the Report and Recommendation ("Report") of United

States Magistrate Judge Gilbert C. Sison, recommending that Plaintiff’s Amended Complaint be

dismissed with leave to file a second amended complaint and obtain counsel (Doc. 11). No

objections have been filed to the Report. For the following reasons, Judge Sison’s Report is

ADOPTED.

       When neither timely nor specific objections to a Report and Recommendation are made,

the Court need not conduct a de novo review of the Report. See Thomas v. Arn, 474 U.S. 140

(1985). Instead, the Court reviews the Report for clear error. Johnson v. Zema Systems Corp., 170

F.3d 734, 739 (7th Cir. 1999). The Court may “accept, reject, or modify, in whole or in part, the

findings or recommendations made by the magistrate judge.” 28 U.S.C. § 636(b)(1).

       Here, Judge Sison thoroughly discussed and supported his conclusions that Plaintiff may

not litigate pro se on behalf of her minor child, that she cannot bring a claim pursuant to 18 U.S.C.

§ 245, and that she lacks standing. The Court finds no clear error in Judge Sison’s findings,

analysis and conclusions, and adopts his Report and Recommendation in its entirety. Accordingly,


                                             Page 1 of 2
 Case 3:20-cv-00729-GCS Document 17 Filed 11/02/20 Page 2 of 2 Page ID #78




Plaintiff's Amended Complaint (Doc. 8) is DISMISSED without prejudice with leave to file a

second amended complaint through counsel.

      IT IS SO ORDERED.

      DATED: November 2, 2020


                                                 STACI M. YANDLE
                                                 United States District Judge




                                        Page 2 of 2
